IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


LENORA PARTLOW, ADMINISTRATRIX           : No. 207 EM 2016
OF THE ESTATE OF CALVIN WILSON,          :
JR.,                                     :
                                         :
                 Petitioner              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
KAHLILE GRAY,                            :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Review is DENIED.